DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Amended claim 20 is further amended to replace the term “disp” recited at the end of the claim with the term “display”. 
Authorization for this examiner’s amendment was given in an interview with Agent of Record Yu-Te Chen L1231 on 25 August 2021. 

Response to Arguments
Applicant’s amendments replacing the term “logic detection unit” with the term “signal detector” effectively moots the reason underlying the 35 U.S.C. 112(f) interpretation.  The 35 U.S.C. 112(f) interpretation is withdrawn.  
Applicant’s amendments to the claims and specification removing the “to by using” construct effectively moots the reason underlying the objection to claim 18.  The objection to claim 18 is withdrawn.  


Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 20, and independent claim 1 with all respective dependent claims are drawn to the general notion of a display apparatus operating a display panel according to a detected power state. 
Independent claim 11, and its dependent claims, are drawn to the general notion of a method for a claim 1 display apparatus. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing functional feature is all first driver chips outputting black screen data upon shutdown signal initiation to eliminate image-sticking in terms of a screen display, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
Of the prior art references reviewed, the following are of particular importance in establishing the state of the art before the instant application’s effective filing date and with respect to the instant application’s claimed subject matter: 
An; Jungchul et al., US 20190286222 A1, describes a display containing a timing controller, scan and data drivers, a power controller, an element detecting the power state, integrated circuit implementation of display elements, and providing a black screen, but does not describe all first driver chips outputting black screen data upon shutdown signal initiation to eliminate image-sticking in terms of a screen display; see Fig. 1; 
Pyeon; MyungJin et al., US 20180096655 A1, describes a display panel containing a plurality of data driver integrated circuits SDIC and a plurality of scan driver integrated circuits GDIC, but does not describe all first driver chips outputting black screen data upon shutdown signal initiation to eliminate image-sticking in terms of a screen display; see Fig. 1;
Xiao, Zhenliang, et al., CN1920925A, describes a display apparatus containing a display power source including a power supply VCC and a power control element 13, the display power source being electrically connected the timing and control unit, the first or data driver, and the second or gate driver, and also describes knowledge in the art prior to the effective filing date to provide a voltage detector 4 generating a control signal Sc controlling the output of signals to the first or data driver 141 and the second 
Kim; Young-Gi, et al., US 20120235964 A1, describes a display apparatus having a driving integrated circuit 210A containing a logic detection unit 313 receiving control signals through a transmission/reception unit 311, and controlling a system working state according to a received control signal, but does not describe all first driver chips outputting black screen data upon shutdown signal initiation to eliminate image-sticking in terms of a screen display; see Fig. 3, [0041], [0044];
Takahara; Hiroshi, US 20070080905 A1, describes a display apparatus which illuminates all pixels 16 in the display area 144 simultaneously, but does not describe all first driver chips outputting black screen data upon shutdown signal initiation to eliminate image-sticking in terms of a screen display; see [2024]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693